If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



ESTATE OF MILDRED LYLE, by CHERI LYLE                             UNPUBLISHED
HUDNUT, Personal Representative,                                  September 19, 2019

              Plaintiff-Appellant,

and                                                               No. 343358
                                                                  Wayne Circuit Court
MICHIGAN HEAD & SPINE INSTITUTE, PC,                              LC No. 17-017579-NI
and VHS OF MICHIGAN, INC.,

              Intervening Plaintiffs-Appellees,

v

FARM BUREAU GENERAL INSURANCE
COMPANY OF MICHIGAN, PROGRESSIVE
MICHIGAN INSURANCE COMPANY, WILLIE
FRANK WILLIAMS, and MOTOR CITY
TOWING SERVICE, INC.,

              Defendants-Appellees.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.


SWARTZLE, J. (concurring).

        I concur in the result reached by my colleagues. Writing in dissent in Lansing Schools
Education Association v Lansing Board of Education, 487 Mich 349; 792 NW2d 686 (2010),
Justice Corrigan aptly observed that our current standing jurisprudence is a “broad and
amorphous principle that promises to be nearly impossible to apply in a society that operates
under the rule of law.” Id. at 417 (CORRIGAN, J., dissenting); see also Olsen v Jude & Reed,
LLC, 325 Mich App 170, 193 n 7; 924 NW2d 889 (2018). With that said, the majority faithfully
sets out the standard crafted in that case, and I agree that the medical providers have met our
current standard.




                                              -1-
         As for intervention, I do not agree that the medical providers have established grounds
for permissive intervention under MCR 2.209(B). There is no suggestion that “a Michigan
statute or court rule confers a conditional right to intervene,” MCR 2.209(B)(1), and therefore
the medical providers must rely on MCR 2.209(B)(2). Yet, the medical providers have not
identified a specific, viable “claim or defense” of their own, and this is a necessary condition of
permissive intervention under MCR 2.209(B)(2). I do agree with my colleagues, however, that
the trial court did not abuse its discretion in granting intervention under MCR 2.209(A).

       Accordingly, I concur in the judgment.



                                                            /s/ Brock A. Swartzle




                                                -2-